ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Thomas L. Grand, Jr., and the Office of Disciplinary Counsel,
IT IS ORDERED that Thomas L. Grand, Jr. be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that the motion to file under seal the affidavit of consent of Thomas L. Grand, Jr. be denied. The clerk of court is directed to *758return any copies of the affidavit filed in this court to respondent. Respondent may file the affidavit in subsequent consent disciplinary proceedings under Supreme Court Rule XIX, § 20, if appropriate.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
KIMBALL, J., not on panel. Rule IV, Part II, § 3.